DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-18, filed 1/18/2022, with respect to 103 have been fully considered and are persuasive.  The 103 rejection of claims 2, 3, 8, 10-12, 14-16, 21, 23-25 has been withdrawn. 

Claim Objections
Claims 8, 21, 25 are objected to because of the following informalities:  Claims 8, 21, 25 recite the claim feature “and/or” which for clarity should be amended to recite “and” or “or”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2, 9, 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 11 of US Patent 9,848,317, hereafter Patent’317, in view of Hsu et al (USPN 2011/0305183) and Lauer (USPN 2014/0011441).

	Regarding claim 2 of instant application, claim 1 of Patent’317 discloses
A multicast handover system comprising: a media provider manager that operates to: (see lines 1-3)
 	identify a plurality of carriers of a communications system as used for in-transport delivery of a predetermined set of channel offerings to devices disposed on a plurality of transport craft; (see lines 11-13)
 	establish a plurality of multicast groups prior to receiving any requests for the channel offerings from the devices, such that each of the plurality of multicast groups is established for delivering a respective one of the channel offerings via a respective one of the plurality of carriers; (see lines 8-10)
 	and communicate an announcement to a respective in-transit media multicast system (ITMMS) of each of the plurality of transport craft, (see lines 14-18)
such that each of the plurality of multicast groups is pre- established; prior to receiving any requests for channel offerings 

	Hsu discloses such that each of the plurality of multicast groups is pre- established ; prior to receiving any requests for channel offerings (established MBSFN area 1 operating in CC1 and MBSFN are 2 operating in CC2 based on UE responses to MBMS Counting Request message/prior to any specific content request [0025-0028, 0034-0035, 0050-0055], FIGs. 2, 9).  
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “such that each of the plurality of multicast groups is pre- established ; prior to receiving any requests for channel offerings” as taught by Hsu Patent’317’s system with the motivation to enable movement of user devices on aircraft in transport through different coverage areas without interruptions
	Combined system of Patent’317 and Hsu does not expressly disclose the announcement instructing the respective in-transit media multicast system (ITMMS) of each of the plurality of transport craft to update a respective local set of multicast group information in accordance with the plurality of multicast groups prior to transport.

	Lauer discloses the announcement instructing the respective in-transit media multicast system (ITMMS) of each of the plurality of transport craft to update a respective local set of multicast group information in accordance with the plurality of multicast groups prior to transport.
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the announcement instructing the respective in-transit media multicast system (ITMMS) of each of the plurality of transport craft to update a respective local set of multicast group information in accordance with the plurality of multicast groups prior to transport” as taught by Lauer into combined system of Patent’317 and Hsu system with the motivation to update each aircraft’s 

	Regarding claim 3, claim 10 of Patent’317 recites similar language 

	Regarding claim 14, claim 9 of Patent’317 recites similar language 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469